Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 1 of 21 Page ID #:26




                   EXHIBIT A
                     Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 2 of 21 Page ID #:27
 EEOC Form   161~8   (11/16)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                            NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:    Megan A. Rapinoe                                                                 From:    Chicago District Office
       clo Cardelle Spangler, Esq.                                                               500 West Madison St
       Winston & Strawn LLP                                                                      Suite 2000
       35 W. Wacker Drive                                                                        Chicago, IL 60661
       Chicago, IL 60601-9703




       D             On behalf of person{s) aggrieved whose identity is
                     CONFIDENTIAL (29 CFR §1601. l(a))

 EEOC Charge No.                                            EEOC Representative                                          Telephone No.

                                                            Gregory T. Mucha,
 440-2016-03570                                             Investigator                                                 (312) 869-8135
                                                                                     (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       m             More than 180 days have passed since the filing of this charge.

       D             Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                     be able to complete its administrative processing within 180 days from the filing of this charge.
       m             The EEOC is terminating its processing of this charge.

       D             The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

       D             The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                     90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D             The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                     you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.




 Enclosures(s)                                                                                                                  (Date Mailed)
                                                                          Julianne Bowman,
                                                                           District Director

 cc:            THE UNITED STATES SOCCER FEDERATION
                clo Kathryn H. Ruemmler, Partner
                Latham & Watkins LLP
                555 Eleventh Street, NW, Suite 1000
                Washington, D.C. 20004-1304
          Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 3 of 21 Page ID #:28


EEOC Form 5 (11/09)

                       CHARGE OF DISCRIMINATION                                                           Charge Presented To:               AgencyQes) Charge No(s):
            This form is affected by the Privacy Act of 1974. See enclosed Privacy Aa
                                                                                                                0FEPA
                      Statement and other lnfonnation before completing this form.
                                                                                                                [!]EEOC                         440-2016-03570
                                                           Illinois Department Of Human Rights                                                               and EEOC
                                                                            State or locsl Agency, Hany
Name (indicate Mr., Ms., Mrs.)                                                                                      Home Phone (Incl. Area Code)           Date of Buth
Ms. Megan A. Rapinoe                                                                                                   (212) 294-4698                   07-05-1985
Street Address                                                                       City, State and ZIP Code
C/O Jeffrey L. Kessler, Esq., Winston & Strawn LLP, 200 Park Ave., New York, NY 10166

Named is the Employer, !-abor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                                No, Employee1, Members     Phone No. (Include Area Code)

THE UNITED STATES SOCCER FEDERATION                                                                                    101 -200                    (312) 808-1300
Street Address                                                                       City, State and ZIP Code
1801 S. Prairie Ave., Chicago, IL 60616

Name                                                                                                                No. Employees, Members     Phone No. (Include Area Code}


Street Address                                                                       City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                        OATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                  Eartlest              Latest
  D      RACE          D       COLOR         [Kl SEX             D       RELIGION        D       NATIONAL ORIGIN                                        04-13-2016
   D          RETALIATION            D       AGE      D       DISABILITY             D      GENETIC INFORMATION
                 CK]     OTHER (SpecityJ        Equal Pay                                                                            [!] CONTINUING ACTION
THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


  SEE ATTACHED




                                                                                                                                      Rtcc1vco t.
                                                                                                                                             APR                ~OC
                                                                                                                                                   I a201s
                                                                                                                                   CHfCAGoa
                                                                                                                                           ¥Sff11cr"-
                                                                                                                                                   _ , 171 ."C'

I want this charge filed with both the EEOC and tile State or local Agency, if any. I            NOTARY - When necessary for State and Local Age11cy RequfrementS
will advise the agencies if I change my address or phone number and I wlll
cooperate fully with them in the processing of my charge In accordance with their
procedures.                                                                                     I swear or affirm that I have read the above charge and that it is true t o
I declare under penalty of perjury that the above Is true and correct.                          the best of my knowledge, infonnation and belief.
                                                                                                SIGNATURE OF COMPLAINANT



                                              ~~
                                                                                                                              ,_

   4-19- 16                                                                                      SUBSCRIBED ANO SWORN TO BEFORE ME THIS DATE
                                                                                                 (month, day, yeal)

           Date                                  Charging Party Signature
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 4 of 21 Page ID #:29




                                        ATTACHMENT

   I.     I have been an employee of Respondent, the United States Soccer Federation, since I
          was selected as a soccer player on the United States Women's National Soccer Team
          ("WNT") in the year 2006. At all times relevant to this charge of discrimination, the
          Federation also employed and continues to employ individuals selected as soccer
          players on the United States Men's National Soccer Team ("MNT").

   II.    The WNT has eajoyed unparalleled success in international soccer, winning three
          World Cup titles and four Olympic Gold Medals - an accomplishment that no other
          country on the men's or women's side has reached in Olympic competition. The
          WNT also has achieved numerous other first place wins in significant international
          tournaments and is currently ranked number one in the world, a position it has held on
          a near continuous basis for the last 7 years.

   III.   My team won its third World Cup title on July 5, 2015. The game captured the hearts
          of approximately 23 million viewers, making it the most watched soccer game in
          American TV history. I embarked on a post-Cup Victory Tour, which drew tens of
          thousands of fans to soccer stadiums across the United States and tens of millions of
          dollars into the Federation's coffers.

   IV.    In fact, according to the Federation's most recent annual report, it initially projected a
          combined net loss for the national teams of $429,929 for FY 2016 (April l, 2015 -
          March 31, 2016). But thanks almost exclusively to the success of the WNT, the
          Federation now projects a $17.7 million profit in connection with these teams. And
          for FY 2017, the Federation projects a net profit from the WNT of approximately
          $5,000,000, while projecting a net loss of nearly $1,000,000 for the MNT.

   V.     Unfortunately, the WNT's on-field accomplishments and revenue generation have not
          resulted in me or my fellow players earning equal or better pay than MNT players. In
          fact, my compensation pales in comparison to that of the MNT players. This despite
          the fact that, as my employer, the Federation is bound by federal law to compensate
          me at least equally to the rate at which it compensates MNT players given that the
          women and men perform the same job duties; have jobs that require equal skill, effort
          and responsibilities; and perform our jobs under similar working conditions.

   VI.    More specifically, the pre-game, game and post-game duties, as well as the skill,
          effort, responsibilities and working conditions of WNT players are substantially the
          same and/or greater than those of MNT players. The Federation, for example,
          expects both sets of players to:

          a. maintain their conditioning and overall health such as by undergoing rigorous
             training routines (endurance running, weight training, etc.) and adhering to certain
             nutrition, physical therapy and other regimens.




                                                1
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 5 of 21 Page ID #:30




            b. maintain their skills by, for example, attending training camps and frequent
               practices, participating in skills drills, and playing scrimmages and other practice
               events;

           c. travel nationally and internationally as necessary for competitive games, which
              are the same in length, physical and mental demand, and playing environment and
              conditions; and

           d. promote a positive image for soccer through media and other appearances.

           The success of the WNT, however, has meant and continues to mean that we spend
           more time in training camp, play far more games, travel more, and participate in more
           media sessions, among other things, than MNT players.

   VII.    Despite all of these facts, I and similarly situated WNT players, have been paid and
           continue to be paid substantially less than MNT players.

   VIII.   The Federation's compensation structure for the WNT and MNT generally can be
           divided into four buckets: (1) compensation for games called Friendlies; (2) World-
           Cup-related compensation; (3) Olympics-related compensation and (4) compensation
           for sponsor appearances, ticket revenue and other monies.

   IX.     Friendlies: The Federation pays top tier WNT players between 38% and 72% of the
           compensation the MNT players earn on a per game basis.

   X.      Specifically, the Federation pays top tier WNT players, such as me, $72,000 per year
           to play a minimum of 20 Friendlies that year. I also receive a bonus of $1,350 for
           each Friendly we win (I receive no additional compensation if we lose or tie the
           game). So, if we lose all 20 games, we each receive $72,000 for the year or only
           $3,600 per game; if we win all twenty games, we receive $99,000 for that year or
           $4,950 per game.

  XI.      MNT players are also required to play a minimum of 20 Friendlies per year. They,
           however, receive a minimum of $5,000 to play in each game, regardless of the
           outcome. They can receive compensation ranging from $6,250 to $17,625 per game
           depending on the level of their opponent (FIFA-ranked 1-10, FIFA-ranked 11-25, or
           FIFA-ranked above 25) and whether they tie or win the game. So, if a MNT player
           loses all 20 Friendlies, he will earn $100,000 -- $27,000 more than similarly situated
           WNT players and $_1,000 more than WNT players who win all of their games. If
           MNT players win all of their games against the various levels of competition they
           likely would face, they likely would earn an average of $13,166 per game or
           $263,320 in year. A 20-game winning top tier WNT player would earn 38% of the
           compensation of a similarly situated MNT player.

  XII.     These numbers present an even starker contrast when considering that each game
           over 20 played by a WNT player earns that player either no additional compensation

                                                2
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 6 of 21 Page ID #:31




           (for a tie or a loss) or maximum compensation of$1,350. Each additional game over
           20 played by a MNT player earns that player between $5,000 (for a loss) or up to
           $17,625 for a win.

   XITI.   World Cup. The compensation afforded WNT players for World Cup competition is
           even more strikingly disparate than that for the Friendlies. WNT players earn only
           $30,000 total both for being asked to try out for the World Cup team and for making
           the team roster. MNT players, on the other hand, earn $68, 750 each for making their
           team's roster. The pay structure for advancement through the rounds of World Cup
           was so skewed that, in 2015, the MNT earned $9,000,000 for losing in the Round of
           16, while the women earned only $2,000,000 for winning the entire tournament. In
           other words, the women earned four times less than the men while performing
           demonstrably better.

   XIV.    Olympics. Notably, the WNT and MNT players each earn $15,000 for qualifying for
           the Olympic team and another $15,000 each for making the roster. The Federation's
           decision to pay the men and women equal compensation for Olympic play only
           highlights the unjustified and discriminatory animus underlying its decision to pay
           women differently than men in nearly all other respects.

   XV.     Other Compensation. The disparity in pay trickles down to nearly every aspect of the
           WNT player/Federation employment relationship. The Federation, for example, pays
           men a per diem of$62.50 for domestic venues and $75 for international venues, while
           paying the women $50 and $60, respectively, even though they are traveling for the
           same reasons. It pays men $3,750 for each sponsor appearance, while paying the
           women $3,000 per appearance to do the exact same work. The list goes on and on.

  XVI.     There are no legitimate, non-discriminatory reasons for this gross disparity of wages,
           nor crn1 it be explained away by any bona fide seniority, merit or incentive system or
           any other factor other than sex.

  XVII. I, therefore, believe that I and a class of similarly situated WNT players have been
        discriminated against because of sex, female, in violation of the Title VII of the Civil
        Rights Act of 1964, as amended, and the Equal Pay Act of 1963.


           ~                                            4-19-16
           Megan '1\apinoe                          Date




                                               3
                  Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 7 of 21 Page ID #:32
 EEOC Form 161*8 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Rebecca E. Sauerbrunn                                                         From:    Chicago District Office
        c/o Cardelle Spangler, Esq.                                                            500 West Madison St
        Winston & Strawn LLP                                                                   Suite 2000
        35 W. Wacker Drive                                                                     Chicago, IL 60661
        Chicago, IL 60601-9703




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601. 7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Gregory T. Mucha,
 440-2016-03571                                          Investigator                                                  (312) 869-8135
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       CK]        More than 180 days have passed since the filing of this charge.

       D          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
       CK]        The EEOC is terminating its processing of this charge.

       D          The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       D          The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.


       D          The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue unde.rthe EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission




 Enclosures(s)
                                                          7
                                                                 LL-                  &'-------
                                                                       Julianne Bowman,                                      (Date Mailed)

                                                                        District Director

 cc:           THE UNITED STATES SOCCER FEDERATION
               c/o Kathryn H. Ruemmler, Partner
               Latham & Watkins LLP
               555 Eleventh Street, NW, Suite 1000
               Washington, D.C. 20004-1304
            Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 8 of 21 Page ID #:33



  EEOC Form 5 (11/09)

                        CHARGE OF DISCRIMINATION                                                            Charge Presented To:             AgencyQes) Charge No(s):
              Thls form ls affected by the Privacy Act of 1974. See enclosed Privacy Act                       0FEPA
                      Statement and other lnfonnation before completing this form.
                                                                                                               00 EEOC                          440-2016-03571
                                                          Illinois Department Of Human Rights                                                                and EEOC
                                                                            state or local Agency, ff any
  Name (indicate Mr., Ms., MIS.)                                                                                    Home Phone {Incl. Are.a Code)          Date Of Birth

  Ms. Rebecca E. Sauerbrunn                                                                                            (212) 2944698                     06-06-1985
  Street Address                                                                   City, State and ZIP Code
  CIO Jeffrey l. Kessler, Esq., Winston &Strawn llP, 200 Park Ave., New York, NY 10166

  Named is the Employer, Labor Organization, Emplo:yment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
  Discriminated Agalnst Me or Others. (If more than fi.vo, list under PARTICULARS below.)
  Name                                                                                                              No. Employaes, Members     Phone No. (include Area Code)

  THE UNITED STATES SOCCER FEDERATION                                                                                  101 • 200                    (312) 808-1300
  Street Address                                                                   City, State and ZIP Code

  1801 S. Prairie Ave., Chicago, ll 60616

  Name                                                                                                              No. Employees, Members     Phone No. (Include Area Code)



  Street Address                                                                   City, state and ZlP Code




  DJSCRIM!NATJON BASED ON (Check appropriate box(es).)                                                                      DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                  Earliest              Latest
    D       RACE        D      COLOR         [!]SEX              D       RELIGION       D        NATIONALORIGIN                                          04-13-2016
         D                          D                D                            D
                RETAL!A.TION
                   [!] OTHER rsµv.JfyJ
                                            AGE
                                               Equal Pay
                                                             DISABILITY



 THE PARTlCUlARS ARE (If additional paper is needed, attach extra Sheet(s)J:
                                                                                            GENETIC INFORMATION
                                                                                                                                    w        CONTINUJNGACT!ON




    SEE ATTACHED



                                                                                                                               RECEIVED EEOC
                                                                                                                                         APR 2 {I

                                                                                                                              CHICAGO DISTf!ICT OFFICE

     I want this charge filed with both the EEOC and the State or local Agency, If any. I       NOTARY - When     n~ary for State    and Local Agency Requirements
    will advise the agencies if I change my address or phone number and I will
     cooperate fully with them in the processing of my charge in accordance with their
                   --.,,._...,........,-.,,-,.,,--:-.....,..,--,..-,-...,.,.,....----t
1-"'-Pf.,.o_ced""""u_re_s....                                                                   J swear or affillTl that I have read the above charge and that it Is true to
     I declare under penalty of perjury that the above is true ar:d correct                     the best of my knowledge, information and belief.
                                                                                                SIGNATURE Of COMPLAINANT


  April 20, 2016                                                                                SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                                (month, day, yeta1'

             Data                                Charging Party Signature
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 9 of 21 Page ID #:34
                                                                     '-···




                                        ATTACHMENT

   I.     I have been an employee of Respondent, the United States Soccer Federation, since I
          was selected as a soccer player on the United States Women's National Soccer Team
          ("WNT") in the year 2008. At all times relevant to this charge of discrimination, the
          Federation also employed and continues to employ individuals selected as soccer
          players on the United States Men's National Soccer Team ("MNT").

   II.    The WNT has enjoyed unparalleled success in international soccer, winning three
          World Cup titles and four Olympic Gold Medals - an accomplishment that no other
          country on the men's or women's side has reached in Olympic competition. The
          WNT also has achieved numerous other first place wins in significant international
          tournaments and is currently ranked number one in the world, a position it has held on
          a near continuous basis for the last 7 years.

   III.   My team won its third World Cup title on July 5, 2015. The game captured the hearts
          of approximately 23 million viewers, making it the most watched soccer game in
          American TV history. I embarked on a post-Cup Victory Tour, which drew tens of
          thousands of fans to soccer stadiums across the United States and tens of millions of
          dollars into the Federation's coffers.

   IV.    In fact, according to the Federation's most recent annual report, it initially projected a
          combined net loss for the national teams of $429,929 for FY 2016 (April 1, 2015 -
          March 31, 2016). But thanks almost exclusively to the success of the WNT, the
          Federation now projects a $17.7 million profit in connection with these teams. And
          for FY 2017, the Federation projects a net profit from the WNT of approximately
          $5,000,000, while projecting a net loss of nearly $1,000,000 for the MNT.

   V.     Unfortunately, the WNT's on-field accomplishments and revenue generation have not
          resulted in me or my fellow players earning equal or better pay than MNT players. In
          fact, my compensation pales in comparison to that of the MNT players. This despite
          the fact that, as my employer, the Federation is bound by federal law to compensate
          me at least equally to the rate at which it compensates MNT players given that the
          women and men perform the same job duties; have jobs that require equal skill, effort
          and responsibilities; and perform our jobs under similar working conditions.

  VI.     More specifically, the pre-game, game and post-game duties, as well as the skill,
          effort, responsibilities and working conditions of WNT players are substantially the
          same and/or greater than those of MNT players. The Federation, for example,
          expects both sets of players to:

          a. maintain their conditioning and overall health such as by undergoing rigorous
              training routines (endurance running, weight training, etc.) and adhering to certain
              nutrition, physical therapy and other regimens.




                                                1
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 10 of 21 Page ID #:35




           b. maintain their skills by, for example, attending training camps and frequent
               practices, participating in skills drills, and playing scrimmages and other practice
               events;

           c. travel nationally and internationally as necessary for competitive games, which
              are the same in length, physical and mental demand, and playing environment and
              conditions; and

           d. promote a positive image for soccer through media and other appearances.

           The success of the WNT, however, has meant and continues to mean that we spend
           more time in training camp, play far more games, travel more, and participate in more
           media sessions, among other things, than MNT players.

   VII.    Despite all of these facts, I and similarly situated WNT players, have been paid and
           continue to be paid substantially less than MNT players.

   VIII.   The Federation's compensation structure for the WNT and MNT generally can be
           divided into four buckets: (I) compensation for games called Friendlies; (2) World-
           Cup-related compensation; (3) Olympics-related compensation and (4) compensation
           for sponsor appearances, ticket revenue and other monies.

   IX.     Friendlies: The Federation pays top tier WNT players between 38% and 72% of the
           compensation the MNT players earn on a per game basis.

   X.      Specifically, the Federation pays top tier WNT players, such as me, $72,000 per year
           to play a minimum of 20 Friendlies that year. I also receive a bonus of $1,350 for
           each Friendly we win (I receive no additional compensation if we lose or tie the
           game). So, if we lose all 20 games, we each receive $72,000 for the year or only
           $3,600 per game; if we win all twenty games, we receive $99,000 for that year or
           $4,950 per game.

   XI.     MNT players are also required to play a minimum of 20 Friendlies per year. They,
           however, receive a minimum of $5,000 to play in each game, regardless of the
           outcome. They can receive compensation ranging from $6,250 to $17,625 per game
           depending on the level of their opponent (FIFA-ranked 1-10, FIFA-ranked 11-25, or
           FIFA-ranked above 25) and whether they tie or win the game. So, if a MNT player
           loses all 20 Friendlies, he will earn $100,000 -- $27,000 more than similarly situated
           WNT players and $1.000 more than WNT players who win all of their games. If
           MNT players win all of their games against the various levels of competition they
           likely would face, they likely would earn an average of $13, 166 per game or
           $263,320 in year. A 20-game winning top tier WNT player would earn 38% of the
           compensation of a similarly situated MNT player.

   XII.    These numbers present an even starker contrast when considering that each game
           over 20 played by a WNT player earns that player either no additional compensation

                                                2
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 11 of 21 Page ID #:36




           (for a tie or a loss) or maximwn compensation of$1,350. Each additional game over
           20 played by a MNT player earns that player between $5,000 (for a loss) or up to
           $17,625 for a win.

   XIII.   World Cup. The compensation afforded WNT players for World Cup competition is
           even more strikingly disparate than that for the Friendlies. WNT players earn only
           $30,000 total both for being asked to try out for the World Cup team and for making
           the team roster. MNT players, on the other hand, earn $68,750 each for making their
           team's roster. The pay structure for advancement through the rounds of World Cup
           was so skewed that, in 2015, the MNT earned $9,000,000 for losing in the Round of
           16, while the women earned only $2,000,000 for winning the entire tournament. In
           other words, the women earned four times less than the men while performing
           demonstrably better.

   XIV.    Olvmpics. Notably, the WNT and MNT players each earn $15,000 for qualifying for
           the Olympic team and another $15,000 each for making the roster. The Federation's
           decision to pay the men and women equal compensation for Olympic play only
           highlights the unjustified and discriminatory animus underlying its decision to pay
           women differently than men in nearly all other respects.

   XV.     Other Compensation. The disparity in pay trickles down to nearly every aspect of the
           WNT player/Federation employment relationship. The Federation, for example, pays
           men a per diem of $62.50 for domestic venues and $75 for international venues, while
           paying the women $50 and $60, respectively, even though they are traveling for the
           same reasons. It pays men $3, 750 for each sponsor appearance, while paying the
           women $3,000 per appearance to do the exact same work. The list goes on and on.

   XVI.    There are no legitimate, non-discriminatory reasons for this gross disparity of wages,
           nor can it be explained away by any bona fide seniority, merit or incentive system or
           any other factor other than sex.

   XVII. I, therefore, believe that I and a class of similarly situated WNT players have been
         discriminated against because of sex, female, in violation of the Title VII of the Civil
         Rights Act of 1964, as amended, and the Equal Pay Act of 1963.


      '5'~~                                         April 20, 2016
           Rebecca Sauerbrunn                       Date




                                               3
                 Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 12 of 21 Page ID #:37
 EEOC Form 161-6 (11116)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NO"(ICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Carli A. Lloyd                                                                From:    Chicago District Office
        c/o Cardelle Spangler, Esq.                                                            500 West Madison St
        Winston & Strawn LLP                                                                   Suite 2000
        35 W. Wacker Drive                                                                     Chicago, IL 60661
        Chicago, IL 60601-9703




       D          On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Gregory T. Mucha,
 440-2016-03568                                          Investigator                                                  (312) 869-8135
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

       m          More than 180 days have passed since the filing of this charge.

       D          Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
       m          The EEOC is terminating its processing of this charge.

       D          The EEOC will continue to process this charge.
Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
       D          The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

       D          The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occu~red more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission




 Enclosures(s)
                                                          7            Julianne Bowman,
                                                                        District Director
                                                                                                                             (Date Mailed)



 cc:           THE UNITED STATES SOCCER FEDERATION
               c/o Kathryn H. Ruemmler, Partner
               Latham & Watkins LLP
               555 Eleventh Street, NW, Suite 1000
               Washington, D.C. 20004-1304
      Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 13 of 21 Page ID #:38



  EEOC Form 5 C11!09)

                        C HARGE OF D ISCRIMINATION                                                        Charge Presented To:           Agency(ies) Charge No(s):
              This form Is atrec!ed by the Privacy Ac1of1974. See enclosed Privacy Ad
                     Stalement and other information befora comp!eU ~ this form.
                                                                                                             D     FEPA
                                                                                                             (K}   EEOC                      440-201 6-03568
                                                        Illinois Department Of Human Rights                                                              and EEOC
                                                                         St!lkl or focal Agency, If any
  Name (lnd!clW Mr., Ms., Mrs.)                                                                                    Home Phone (Incl. Alea Code)        Dal6 of Birth

  Ms. Carli A. Lloyd                                                                                                  (212} 294-4698                 07-16-1982
 Street Address                                                                 City, Stale end ZIP Code
 C/O Jeffrey L. Kessler, Es q., Winston & Strawn LLP, 200 Park Ave., New York, NY 10166

 Named is the Employer, Lebor Organ'U!tion, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
 Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
 Name

 THE UNITED STATES SOCCER FEDERATION
                                                                                               No. f~>'"'· Momberl                       I
                                                                                                                      Phone No. (lnc/udtt Area Cede)
                                                                                                                      101 . 200               (312) 808-1300
 Street Address                                                                 City, Stale and ZIP Code
 1801 S. Prairie Ave., Chicago, IL 60616

 Name                                                                                                              No. E~. Mon-c.n      I  Phone No. (Include AtN Co*)


 Street Address                                                                 City, Stale and ZIP Code



 DISCRIMINATION BASED ON (Check epp 'O r:r.ilre box(es).)                                                                 DATE(S) DISCRIMINATION TOOK PLACE
                                                                                                                                Ear11est              Latest
  D       RACE          D    COLOR         [gJ SEX            D       RELIGION       D        NATIONAL ORJGIN                                       04-13-2016
   D             RETALIATION      D """' D                  DISABILITY         D        GENETIC INFORMATION
                  00                  Equal Pay
                        OTHER {Specify)                                                                                          0      CONTINUING ACTION
THE PARTICU~S ARE {If sddllionel pa,-.·r Is nM.lded. attach extra sheel(s)):


  SEE ATTACHED




                                                                                                                                  Fitcc111co Es
                                                                                                                                          APR                        0c
                                                                                                                                                  l 9 20/6
                                                                                                                              CHICAGO D!.~7:D1n...
                                                                                                                                                   .•..,, t •• ---
I want this charge filed with both the EEOC end the State°' kx:al Agency, if any. I           NOTARY - When nee&S&rf fer State and Local A~ Requlremtin~
wm advise the agencies If I change my ad 1r"'~~ or phorie number and I will
cooperate fully with them In the processiw; cJ rr y charg~ ;., accordance with their
procedures.                                                                                  I swear or affinn that I have 1'8ad the above charge and that it Is true to
I declare under penalty of perjury that u'le sbove ls true and correct.                      the best of my knowledge, Information and belief.
                                                                                             SIGNATURE OF COMPLAINANT



  Lt/!i/tb
  I
          Dal&
                                     ({d/L   Olergtng Perty Signature
                                                                                              SUBSCRIBED ANO SWORN TO BEFORE ME THIS DATE
                                                                                             (month, day, YH1)
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 14 of 21 Page ID #:39




                                     ATTACHMENT

I.     I have been an employee of Respondent, the United States Soccer Federation, since I
       was selected as a soccer player on the United States Women's National Soccer Team
       ("WNT") in the year 2005. At all times relevant to this charge of discrimination, the
       Federation also employed and continues to employ individuals selected as soccer
       players on the United States Men's National Soccer Team ("MNT").

II.    The WNT has enjoyed unparalleled success in international soccer, winning three
       World Cup titles and four Olympic Gold Medals - an accomplishment that no other
       country on the men's or women's side has reached in Olympic competition. The
       WNT also has achieved numerous other first place wins in significant international
       tournaments and is currently ranked number one in the world, a position it has held on
       a near continuous basis for the last 7 years.

III.   My team won its third World Cup title on July 5, 2015. The game captured the hearts
       of approximately 23 million viewers, making it the most watched soccer game in
       American TV history. I embarked on a post-Cup Victory Tour, which drew tens of
       thousands of fans to soccer stadiums across the United States and tens of millions of
       dollars into the Federation's coffers.

IV.    In fact, according to the Federation's most recent annual report, it initially projected a
       combined net loss for the national teams of $429,929 for FY 2016 (April 1, 2015 -
       March 31, 2016). But thanks almost exclusively to the success of the WNT, the
       Federation now projects a $17.7 million profit in connection with these teams. And
       for FY 2017, the Federation projects a net profit from the WNT of approximately
       $5,000,000, while projecting a net loss of nearly $1,000,000 for the MNT.

V.     Unfortunately, the WNT's on-field accomplishments and revenue generation have not
       resulted in me or my fellow players earning equal or better pay than MNT players. In
       fact, my compensation pales in comparison to that of the MNT players. This despite
       the fact that, as my employer, the Federation is bound by federal law to compensate
       me at least equally to the rate at which it compensates MNT players given that the
       women and men perform the same job duties; have jobs that require equal skill, effort
       and responsibilities; and perform our jobs under similar working conditions.

VI.    More specifically, the pre-game, game and post-game duties, as well as the skill,
       effort, responsibilities and working conditions of WNT players are substantially the
       same and/or greater than those of MNT players. The Federation, for example,
       expects both sets of players to:

       a. maintain their conditioning and overall health such as by undergoing rigorous
          training routines (endurance running, weight training, etc.) and adhering to certain
          nutrition, physicaltherap)'and other regimens.                   . -.




                                             1
 Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 15 of 21 Page ID #:40




        b. maintain their skills by, for example, attending training camps and frequent
           practices, participating in skills drills, and playing scrimmages and other practice
           events;

        c. travel nationally and internationally as necessary for competitive games, which
           are the same in length, physical and mental demand, and playing environment and
           conditions; and

        d. promote a positive image for soccer through media and other appearances.

        The success of the WNT, however, has meant and continues to mean that we spend
        more time in training camp, play far more games, travel more, and participate in more
        media sessions, among other things, than MNT players.

VII.    Despite all of these facts, I and similarly situated WNT players, have been paid and
        continue to be paid substantially less than MNT players.

VIII.   The Federation's compensation structure for the WNT and MNT generally can be
        divided into four buckets: (1) compensation for games called Friendlies; (2) World-
        Cup-related compensation; (3) Olympics-related compensation and ( 4) compensation
        for sponsor appearances, ticket revenue and other monies.

IX.     Friendlies: The Federation pays top tier WNT players between 38% and 72% of the
        compensation the MNT players earn on a per game basis.

X.      Specifically, the Federation pays top tier WNT players, such as me, $72,000 per year
        to play a minimum of 20 Friendlies that year. I also receive a bonus of $1,350 for
        each Friendly we win (I receive no additional compensation if we lose or tie the
        game). So, if we lose all 20 games, we each receive $72,000 for the year or only
        $3,600 per game; if we win all twenty games, we receive $99,000 for that year or
        $4,950 per game.

XI.     MNT players are also required to play a minimum of 20 Friendlies per year. They,
        however, receive a minimum of $5,000 to play in each game, regardless of the
        outcome. They can receive compensation ranging from $6,250 to $17 ,625 per game
        depending on the level of their opponent (FIFA-ranked 1-10, FIFA-ranked 11-25, or
        FIFA-ranked above 25) and whether they tie or win the game. So, if a MNT player
        loses all 20 Friendlies, he will earn $100,000 -- $27.000 more than similarly situated
        WNT players and $1,000 more than WNT players who win all of their games. If
        MNT players win all of their games against the various levels of competition they
        likely would face, they likely would earn an average of $13,166 per game or
        $263,320 in year. A 20-game winning top tier WNT player would earn 38% of the
        compensation of a similarly situated MNT plaver.

XII.    These numbers present an even starker contrast when considering that each game
        over 20 played by a \VNT player earns that player either no additional compensation


                                            2
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 16 of 21 Page ID #:41




           (for a tie or a loss) or maximum compensation of$1,350. Each additional game over
           20 played by a MNT player earns that player between $5,000 (for a loss) or up to
           $17,625 for a win.

   XIII.   World Cup. The compensation afforded WNT players for World Cup competition is
           even more strikingly disparate than that for the Friendlies. WNT players earn only
           $30,000 total both for being asked to try out for the World Cup team and for making
           the team roster. MNT players, on the other hand, earn $68, 750 each for making their
           team's roster. The pay structure for advancement through the rounds of World Cup
           was so skewed that, in 2015, the MNT earned $9,000,000 for losing in the Round of
           16, while the women earned only $2,000,000 for winning the entire tournament. In
           other words, the women earned four times less than the men while performing
           demonstrably better.

   XIV.    Olympics. Notably, the WNT and MNT players each earn $15,000 for qualifying for
           the Olympic team and another $15,000 each for making the roster. The Federation's
           decision to pay the men and women equal compensation for Olympic play only
           highlights the unjustified and discriminatory animus underlying its decision to pay
           women differently than men in nearly all other respects.

   xv.     Other Compensation. The disparity in pay trickles down to nearly every aspect of the
           WNT player/Federation employment relationship. The Federation, for example, pays
           men a per diem of$62.50 for domestic venues and $75 for international venues, while
           paying the women $50 and $60, respectively, even though they are traveling for the
           same rcesons. It pays men $3,750 for each sponsor appearance, while paying the
           women $3,000 per appearance to do the exact same work. The list goes on and on.

   XVI.    There are no legitimate, non-discriminatory reasons for this gross disparity of wages,
           nor can it be explained away by any bona fide seniority, merit or incentive system or
           any other factor other than sex.

   XVII. I, there fore, believe that I and a class of similarly situated WNT players have been
         discriminated against because of sex, female, in violation of the Title VII of the Civil
         Rights Act of 1964, as amended, and the Equal Pay Act of 1963.

               /    A'
              ,,-<_./
                           /
                        '·1 .:--]                                 I lo
                   lo yd        ~-




                                                3
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 17 of 21 Page ID #:42
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 18 of 21 Page ID #:43
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 19 of 21 Page ID #:44
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 20 of 21 Page ID #:45
Case 2:19-cv-01717 Document 2 Filed 03/08/19 Page 21 of 21 Page ID #:46
